DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance 
The examiner is satisfied that the prior art has been fully developed and claims 1-20 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-20 filed on 08/26/2020 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of calculating a fractional harmonic of the signal output using the current signals as a circulating current magnitude at the fractional harmonic by: calculating filter coefficients using a number of pole pairs of the rotor, a number of samples per cycle at a fundamental frequency, and a number of branches per phase of the stator, and; calculating a circulating current magnitude using the filter coefficients; comparing the fractional harmonic to a predetermined threshold; determining a rotor fault condition when the fractional harmonic exceeds the predetermined threshold for a predetermined time; and, determining a protective action when the rotor fault condition is determined.
The closet references to the present invention are believed to be as follows: Rodriguez et al. (US 10088506 B2). Rodriguez disclose a method for identifying a fault condition in an electrical machine in which at least a stator or a rotor has parallel winding branches is disclosed. A measurement is carried out for obtaining a set of circulating current values between two parallel winding branches of which each winding branch includes a single coil. A frequency analysis is applied on the set of circulating current values to obtain at least one frequency component. A fault condition of the electrical machine is determined on the basis of the at least one frequency component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/           Examiner, Art Unit 2846